                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
         2/20/2020
                                                  :
RSA PROTECTIVE TECHNOLOGIES, LLC,                 :
                                                  :
        Plaintiff,                                :
                                                  :      CASE NO.: 18-cv-09960-JGK
                      v.                          :
                                                  :      MOTION TO FILE UNDER SEAL
THE PORT AUTHORITY OF NEW YORK                    :      AND [PROPOSED] ORDER
AND NEW JERSEY; THORNTON                          :
TOMASETTI, INC.; SKANSKA USA, INC.;               :
AECOM,                                            :

        Defendants.


 RSA PROTECTIVE TECHNOLOGIES’ MOTION TO FILE UNDER SEAL EXHIBITS
   B AND C TO THE THIRD AMENDED COMPLAINT AND [PROPOSED] ORDER

       Defendant RSA Protective Technologies, LLC (“RSA” or “Plaintiff”) hereby moves this

Court, pursuant to Fed. R. Civ. P. 26(c) and Section 6 of the Electronic Case Filing Rules, for an

order to file under seal Exhibits B and C to the Third Amended Complaint.

       Exhibits B and C to Plaintiff’s Third Amended Complaint contain examples of the

accused devices in the above captioned litigation. The original versions of these documents were

produced by the Port Authority Defendant (“Port Authority”) to RSA under strict confidentiality

provisions, due largely to public safety concerns. RSA and the other defendants in this case had

to be cleared by the Secure Worker Access Consortium (SWAC) before they could be provided

with these documents. The documents are further subject to Port Authority’s Non-Disclosure

and Confidentiality Agreement, designating categories of documents as “Confidential

Information” or “Confidential Privileged Information.” The drawings in Exhibits B and C were

designated by Port Authority as “Confidential” and “Confidential Privileged” respectively. The

Port Authority’s Information Security Handbook provides further restrictions on how these


                                                                                       01959562.DOCX
documents can be used and reproduced. As such, Plaintiff is prohibited from filing these

exhibits on the public docket, and Port Authority has requested that Plaintiff instead submit to

the Court redacted versions of these documents under seal. Accordingly, RSA respectfully

requests that the Court grant its motion to file the above-identified documents under seal.




Dated: January 27, 2020

                                                     Joseph V. Saphia [js3680]
                                                     JSaphia@haugpartners.com
                                                     Jessica H. Zafonte [jz7813]
                                                     JZafonte@haugpartners.com
                                                     HAUG PARTNERS LLP
                                                     745 Fifth Avenue
                                                     New York, New York 10151
                                                     Telephone: (212) 588-0800
                                                     Facsimile: (212) 588-0500

                                                     Attorneys for Plaintiff
                                                     RSA Protective Technologies, LLC


SO ORDERED:



         February 20, 2020
Dated: ____________________                              _______________________
                                                         HON. Stewart D. Aaron
                                                         United States Magistrate Judge




                                                 2                                     01959562.DOCX
